Citation Nr: 1808051	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral foot disorder, diagnosed as tinea pedis and anonychia of digits 1-5 bilaterally (foot disability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to May 1968, to include service in the Republic of Vietnam.  

His awards and decorations included the National Defense Service Medal, Combat Infantry Badge, and Vietnam Service Medal with Bronze Service Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

In July 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim on appeal and that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.   38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In his July 2017 hearing testimony, the Veteran reported peeling and bleeding of his feet.  The Veteran's wife stated that his foot condition has worsened and that the Veteran's feet bleed all the time and he no longer has toenails. 

The Veteran was afforded a VA examination for his foot disability in March 2011 and the examination was adequate for rating purposes at that time.  However, this examination is unduly remote, as the examination was conducted almost seven years ago.  The Board is unable to determine the current severity of the Veteran's service-connected foot disorder, and concludes that a remand is needed to afford the Veteran an opportunity to undergo an updated VA examination to assess the current nature, extent, and severity of this disability and to obtain any outstanding VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous"); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2.  Schedule the Veteran for a VA examination for evaluation of his foot condition by an appropriate professional.  All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's foot disorder.  Any necessary tests must be performed. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




